Citation Nr: 0321135	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  96-42 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
a left tibia fracture.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney-at -Law


ATTORNEY FOR THE BOARD
C. Chaplin, Counsel





INTRODUCTION

The veteran had active duty from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various  rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2001, the Board remanded the issue of entitlement to 
a compensable evaluation for residuals of a left tibia 
fracture for additional development and readjudication.

Most recently, in a supplemental statement of the case in May 
2002, the RO confirmed and continued the noncompensable 
evaluation for residuals of a left tibia fracture.  

The case has been returned to the Board for appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
Evidence Development Unit (EDU).  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the EDUs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The Board observes that the veteran had been scheduled for VA 
examinations on several occasions and had failed to report 
for these examinations.  Most recently, the veteran submitted 
evidence that he could not go to a VA facility because of his 
service-connected PTSD and requested that a VA Compensation 
and Pension (C&P) examination be set up at a private 
facility, identified as the Redding Medical Center.  

The Board initiated development in November 2002 to first 
check if the Redding Medical Center could perform a VA C&P 
special orthopedic examination and if so, whether the veteran 
would be willing to report for a C&P examination at the 
Redding Medical Center.

In March 2003 the Board notified the veteran regarding the 
steps taken.  Unfortunately, in stating that the clinic in 
Redding had agreed to perform a C&P examination, it was 
identified as a VA clinic.  

The paragraph that followed, however, asked for confirmation 
that the veteran would be "willing to report for the 
compensation and pension examination at the Redding Clinic, a 
private facility suggested by your attorney."     

The veteran's attorney responded in April 2003 and again 
stated that the veteran was unable to go to a VA facility.  
The veteran's attorney apparently interpreted VA's letter as 
indicating that a VA C&P examination would be scheduled at a 
VA clinic to which the veteran would not be able to report.  

The attorney again requested that an examination be scheduled 
at the Redding Medical Center.  The Board considers this 
request as confirmation that the veteran would be willing to 
report for a C&P examination at the private medical facility, 
the Redding Medical Center.  

On another issue, the veteran was notified in January 2002 of 
the September 2001 rating decision wherein the RO granted 
service connection for anxiety neurosis in combination with 
post-traumatic stress disorder (PTSD).  

The RO assigned an effective date from March 1974 and 
assigned staged ratings during the period from March 1974 to 
the assignment of a 100 percent evaluation effective from 
January 1992.  In December 2002 the veteran's attorney 
submitted a notice of disagreement with the percentage 
ratings assigned for the service-connected anxiety neurosis 
and PTSD.  

Where there has been an initial RO adjudication of a claim 
and notice of disagreement therewith, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue such is a procedural matter requiring remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

To ensure full compliance with due process  and duty to 
assist requirements, the case is REMANDED to the EDU for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the EDU.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  Arrangements should be made for the 
veteran to be afforded a C&P special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist at the private Redding Medical 
Center to ascertain the nature, extent of 
severity, and etiology of any left knee 
and/or back disorder(s) which may be 
present, and the nature and extent of 
severity of the service-connected 
residuals of a left tibia fracture.  



The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted and all findings must be 
reported in detail. 

A copy of the letter informing the 
veteran of the place and the time of the 
examination must be placed in the file.  

As to any left knee and low back 
disorders that may be present, the 
examiner must address the following 
medical issues: 

(a) Does the veteran have any disorder(s) of 
the left knee and/or low back, and if so, what 
are they?

(b) Is it at least as likely as not that any 
left knee and/or low back disorder(s) found on 
examination is/are related to any incident of 
service origin, or if pre-existing service, 
was/were aggravated thereby?


(c) If the examiner determines that any left 
knee and/or low back disorder(s) found on 
examination is/are not related to service, 
he/she must express an opinion as to whether 
the veteran has a left knee and/or low back 
disorder(s) causally related to his service-
connected residuals of a fracture of the left 
tibia.  If no such relationship is determined 
to exist, the examiner must express an opinion 
as to whether any left knee and/or low back 
disorder(s) found on examination is/are 
aggravated by the service-connected residuals 
of a left tibia fracture.  
If such aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are due 
to the effects of any low back and/or left 
knee disorders found on examination;

(2) The increased manifestations which, in the 
examiner's opinion, are proximately due to 
service-connected left tibia fracture 
residuals based on medical considerations; and

(3) The medical considerations supporting an 
opinion that increased manifestations of any 
left knee and/or low back disorder(s) found on 
examination is/are proximately due to service-
connected left tibia fracture residuals.

With respect to the service-connected 
left tibia fracture residuals, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions: 

(a) Do the left tibia fracture residuals 
involve only the joint structure, or do they 
also involve the muscles and nerves?

(b) Do the left tibia fracture residuals cause 
weakened movement, excess fatigability, and 
incoordination, and if so, the examiner should 
comment on the severity of these 
manifestations on the ability of the veteran 
to perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner must so state.

(c) With respect to subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence or absence of changes in 
condition of the skin indicative of disuse due 
to the left tibia fracture residuals, or the 
presence or absence of any other objective 
manifestation that would demonstrate disuse or 
functional impairment due to pain attributable 
to the left tibia fracture residuals.

(d) The examiner is also requested to comment 
upon whether or not there are any other 
medical or other problems that have an impact 
on the functional capacity affected by the 
left tibia fracture residuals, and if such 
overlap exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be dissociated 
from the impairment caused by the service-
connected left tibia fracture residuals.  

If the functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiner so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  A statement of the case addressing 
the issue of entitlement to an initial 
evaluation in excess of the staged 
ratings assigned for anxiety neurosis and 
PTSD should be issued, with the veteran 
and his representative being notified of 
the need to timely file a substantive 
appeal if appellate review is desired.

4.  Thereafter, the EDU should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the EDU should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
EDU should implement corrective 
procedures.

In addition the EDU must review the claim 
file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the EDU 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the EDU should 
readjudicate the issues of entitlement to 
service connection for a lumbar spine 
disability, a left knee disability, and a 
compensable evaluation for residuals of a 
left tibia fracture.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the EDU should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the EDU; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


